Title: Lafayette to Thomas Jefferson, 16 April 1816
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de,Flower, George
To: Jefferson, Thomas


          
            My dear friend
            La Grange April 16h 1816
          
          This Letter Will Be delivered By Mr Geo. Flower Who is Going over With an intention to Settle in America. I know Him to Be one of the Most desirable Acquisitions the U.S. Can Make. His departure from England is Suspended Untill  a Line of introduction from me to You Can Reach Him. While it Shows the proper Sense He Has of Your Acquaintance, I find in it a Very pleasing Gratification, as Mr Flower, in my Opinion, Unites Every thing that is Respectable and Amiable. I Have Been Very Happy to Receive Him at La Grange With His fellow traveller mr Birkbeck Whose Account of their Agricultural tour, Both Being Capital farmers, Has Been published. He Was a friend to Whitbread. His political Sentiments are Congenial With Yours and Mine—But I Shall only Request in His Behalf Your kind Welcome and Good Advices, and present You With the Best Wishes and Most Affectionate Regard of
          
            Your old friend
            Lafayette
          
        